United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF JUSTICE,
METROPOLITAN CORRECTIONAL
CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-326
Issued: June 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2007 appellant filed a timely appeal from an October 12, 2006 decision
of the Office of Workers’ Compensation Programs finding an overpayment of compensation that
appellant was not at fault in the creation of the overpayment and denying waiver. Pursuant to
20 C.F.R. §§ 501.2(c) and 501(d)(3), the Board has jurisdiction over the merits of this
overpayment case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $41,114.56 for the period April 17, 2005 through July 8, 2006; (2) whether the Office
properly denied waiver of the overpayment; and (3) whether the Office properly recovered
$27,940.99 of the overpayment from the amount remaining on a schedule award owed to
appellant. On appeal, appellant does not contest fact or amount of overpayment or the recovery
from his remaining schedule award. He contends that the Office erred in not granting waiver of
the remaining amount of $13,173.57.

FACTUAL HISTORY
On January 12, 2005 appellant, then a 39-year-old correction officer, filed a traumatic
injury claim alleging that on January 11, 2005 he injured his left knee when he slipped on a wet
floor and fell.1 The Office accepted the claim for left medial meniscus tear, aggravation of left
patellar chondromalacia and aggravation of left patellar tendinitis. Appellant began receiving
compensation for temporary total disability for the period April 17 through August 29, 2005.2
He returned to work on August 30, 2005.
On March 31, 2006 appellant filed a claim for a schedule award. By decision dated
March 17, 2006, the Office issued a schedule award for a 22 percent impairment of the left lower
extremity. The period of the award ran from November 17, 2005 through February 3, 2007. The
weekly pay rate was $2,476.18. The record establishes the Office paid appellant, the weekly pay
rate of $2,476.18.
On August 31, 2006 the Office made a preliminary determination that appellant received
a $41,114.56 overpayment because he was paid at the incorrect pay rate of $2,194.50 for both
total disability for the period April 17 to August 29, 2005 and a schedule award for the period
November 17, 2005 through July 8, 2006. The Office explained that the correct pay rate was
$1,203.46 for the period April 17, 2005 to June 28, 2006 and $1,244.67 for the period June 29 to
July 8, 2006. The Office also made a preliminary determination that he was without fault in the
matter.
In a letter dated September 18, 2006, appellant responded to the Office’s preliminary
overpayment determination. He did not dispute fact or amount of overpayment, but requested a
waiver of the overpayment. Appellant contended that he was entitled to waiver on the grounds
of detrimental reliance. In the belief that the Office correctly calculated his pay rate, appellant
stated that he and his wife decided to pay off a loan on an automobile, purchase a used vehicle
for his teenage son and purchase a new automobile. Appellant contends that neither he nor his
wife would have “committed to purchases and financial obligations that we normally would not
have.” Lastly, he contends that repayment of the overpayment would place a heavy financial
burden on him. Appellant submitted an overpayment recovery questionnaire Form (OWCP-20)
and supporting documentation, reporting assets of $3,070.10 ($1,746.81 in a checking account
and $1,323.29 in a savings account). He reported monthly expenses of $5,218.18 and monthly
income including other benefits of $5,725.98.
In a decision dated October 12, 2006, the Office finalized its preliminary determinations
and found that appellant was without fault in creating a $41,114.56 overpayment from April 17
to August 29, 2005 and November 17, 2005 through July 8, 2006. The Office stated that the
overpayment would be reduced by the remaining amount of the schedule award he was owed,
which was $27,940.99. The Office noted appellant’s monthly income of $5,725.98 exceeded his
1

The employing establishment reported appellant’s pay rate as of the January 11, 2005 injury and April 16, 2005,
the date he stopped work, as $26.08 per hour or $54,439.00 annually for base pay, $28.69 per hour for night
differential and $25.21 per hour for special pay.
2

The weekly pay rate was listed as $2,476.18 on the computer printouts.

2

monthly expenses of $5,218.18 by $507.80. Thus, he was not entitled to waiver of the
overpayment as he did not substantially require all his monthly income for ordinary and
necessary expenses. With respect to appellant’s allegation of detrimental reliance, the Office
found that he did not change his position for the worse or lose a valuable right. The Office
advised him that he should forward a check for the remaining amount of $13,173.47 or contact
the Office so that appropriate arrangements for recovery, such as installment payments, could be
made.
LEGAL PRECEDENT -- ISSUE 1
Pay rate for compensation purposes is defined by the Federal Employees’ Compensation
Act and in Office regulation as the employee’s pay at the time of injury, time disability began or
when compensable disability recurred, if the recurrence began more than six months after the
employee resumed regular full-time employment with the United States, whichever is greater.3
Sections 8114(d)(1) and (2) of the Act provide methodology for computation of pay rate
for compensation purposes, by determination of average annual earnings at the time of injury.
Sections 8114(d)(1) and (2) of the Act specify methods of computation of pay for employees
who worked in the employment for substantially the whole year prior to the date of injury and
for employees who did not work the majority of the preceding year, but for whom the position
would be available for a substantial portion of the following year. Section 8114(d)(3) of the Act
provides an alternative method for determination of pay to be used for compensation purposes
when the methods provided in the foregoing sections of the Act cannot be applied reasonably
and fairly.4
ANALYSIS -- ISSUE 1
Appellant does not contest that an overpayment of compensation was created. His pay
rate for compensation purposes would be the rate of pay he was receiving on the date of his
recurrence of disability, April 17, 2005. The record indicates that, for the period April 17, 2005
though July 8, 2006, he received compensation based on a weekly pay rate of $2,476.18. Pay
rate information provided by the employing establishment indicated that, at the time of
appellant’s April 17, 2005 recurrence of disability, his annual rate of pay was $1,203.45 per
week and $1,244.67. The Board, therefore, finds that an overpayment in compensation had been
created. The record demonstrates that, for the period April 17, 2005 through July 8, 2006,
appellant received total compensation of $89,170.79 based on the incorrect pay rate of
$2,476.18, when he should have received compensation totaling $48,056.23 based on the correct
pay rate, yielding an overpayment in compensation in the amount of $41,114.56, as properly
determined by the Office.

3

5 U.S.C. § 8101(4); 20 C.F.R. § 10.5(s); see John M. Richmond, 53 ECAB 702 (2002).

4

5 U.S.C. § 8101(d); see Ricardo Hall, 49 ECAB 390 (1998).

3

LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.5 The statutory
guidelines are found in section 8129(b) of the Act which states: Adjustment recovery of an
overpayment by the United States may not be made when an incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
the Act or would be against equity and good conscience.6
Section 10.436 of the implementing regulation7 provides that recovery of an overpayment
would defeat the purpose of the Act if such recovery would cause hardship in a currently or
formerly entitled beneficiary because: the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.8 An individual is deemed to need substantially all of his income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.9
Section 10.437 provides that recovery of an overpayment is considered against equity and
good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his position for the worse.10

5

See George A. Rodriguez, 57 ECAB ___ (Docket No. 05-490, issued November 18, 2005); Robert Atchison,
41 ECAB 83 (1989).
6

See 5 U.S.C. § 8129(b); W.F., 57 ECAB ___ (Docket No. 06-769, issued August 11, 2006); Joan Ross,
57 ECAB ___ (Docket No. 06-887, issued July 24, 2006); Carroll R. Davis, 46 ECAB 361 (1994).
7

20 C.F.R. § 10.436

8

An individual’s assets must exceed a resource based on $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent plus $960.00 for each additional dependent. This based includes all of
the individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.6(a)(1)(b) (December 23, 2004).
9

See George A. Rodriguez, supra note 5; Sherry A. Hunt, 49 ECAB 467 (1998).

10

20 C.F.R. § 10.473. See Madelyn Y. Grant, 57 ECAB ___ (Docket No. 06-164, issued April 18, 2006);
Keith H. Mapes, 56 ECAB ___ (Docket No. 03-1747, issued October 20, 2004).

4

ANALYSIS -- ISSUE 2
As the Office found appellant without fault in the creation of the overpayment in
compensation, waiver must be considered and repayment is still required unless adjustment or
recovery of the overpayment would defeat the purpose of the Act or be against equity and good
conscience.11
Appellant furnished the Office with an overpayment questionnaire, which indicated that
he had monthly expenses totaling $5,218.18 and monthly income of $5,725.98. Office
procedures provide that an individual is deemed to need substantially all of his current income to
meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00, i.e., the amount of monthly funds available for debt repayment is
the difference between current income and adjusted-living expenses plus $50.00,12 which in this
case would be $507.80. The record also indicates that appellant reported assets of $1,746.81 in a
checking account and $1,323.29 in a savings account. The Board, therefore, finds that the Office
properly concluded that recovery of the overpayment would not cause financial hardship to
appellant and thus defeat the purpose of the Act.
Appellant contended that recovery of the overpayment remaining after the deduction of
the amount owed on his schedule award would be against equity and good conscience because he
and his wife made financial decisions they would not have made otherwise. Specifically,
appellant stated that he and his wife decided to pay off a loan on an automobile, purchase a used
vehicle for his teenage son and purchase a new automobile based upon the belief that the Office
had correctly calculated his weekly pay rate. Appellant contends that neither he nor his wife
would have “committed to purchases and financial obligations that we normally would not
have.”
The Board has previously explained that the detrimental reliance provision is not
applicable to conversion of the overpayment into a different form, such as food, consumer goods,
real estate, etc., from which the claimant derived some benefit.13 Any purchase of personal
property or consumer goods which appellant made in expectation of the augmented
compensation rate does not establish detrimental reliance. Further, the Office procedure manual
provides that the detrimental reliance provision is not applicable to conversion of the
overpayment into a different form, such as consumer goods or real estate, from which the
claimant derives some benefit.14 Appellant’s conversion of his overpayment into paying off a
car loan and purchasing a new car for himself and a used car for his son would, therefore, not be
considered detrimental reliance.

11

20 C.F.R. §§ 10.436, 10.437.

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1), (a)(4) (April 2003).
13

Robert Craw, 38 ECAB 253 (1986).

14

Id.

5

To show detrimental reliance under section 10.437(b) appellant must show that he made a
decision he otherwise would not have made in reliance on the overpaid compensation and that
this decision resulted in a loss.15 The facts reveal that appellant paid off his old car loan,
purchased a new car for himself and his wife and a used car for his son. Appellant stated that
neither he nor wife would have decided to pay off a loan on an automobile, purchase a used
vehicle for their teenage son and purchase a new automobile for themselves if they had known of
the overpayment. While appellant has alleged he made a decision he would not have made in
reliance on the overpaid compensation, there is no evidence a loss resulted. Appellant retains the
use of a car he purchased for himself and is a conversion of the overpayment into consumer
goods. With respect to the car he purchased for his son with a loan, there is no evidence of a
loss. While his son has use of the car, appellant retained ownership of the car. The Board finds
that appellant has failed to establish that he changed his position for the worse in reliance on the
overpaid funds. As the evidence fails to establish that adjustment or recovery of the
overpayment would be against equity and good conscience, the Office properly denied his
request for waiver.
LEGAL PRECEDENT -- ISSUE 3
Section 8129 of the Act provides that, when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.16 The implementing regulations provide that, when an overpayment has been made to
an individual who is entitled to further payments, the individual shall refund to the Office the
amount of the overpayment as soon as the error is discovered or his attention is called to same.
If no refund is made, the Office shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors, so as to minimize any hardship.17
ANALYSIS -- ISSUE3
In its October 12, 2006 decision, the Office asked appellant to forward a check for
$13,173.57 or to contact the Office to make appropriate arrangements for recovery.
The Board may review, however, the Office’s partial recovery of the $41,114.56
overpayment. By decision dated March 17, 2006, the Office issued a schedule award for a 22
percent impairment of the left lower extremity. The period of the award ran from November 17,
2005 through February 3, 2007. Appellant received payment for his schedule award for the
period November 17, 2005 to July 8, 2006. As the schedule award was to run until February 3,
2007, there is a remaining amount due appellant for the period July 9, 2006 to February 3, 2007.

15

Forrest E. Brown, II, 44 ECAB 278, 285-86 (1992); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6(b)(3) (September 1994).
16

5 U.S.C. § 8129(a).

17

20 C.F.R. § 10.441(a).

6

Rather than refund this amount to appellant, the Office used it to reduce the $41,114.56
overpayment, thereby affecting an immediate partial recovery.18 It cannot be said that he
refunded this $27,940.99 to the Office. The Office, therefore, had an obligation, when it kept the
amount remaining on the schedule award to which appellant was entitled, to take into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual and any other relevant factors, so as to minimize any hardship.
The record reflects that appellant’s current monthly income was $5,725.98 and his
monthly expenses were $5,218.18 per month, which resulted in an excess of $507.80 per month.
The Office properly determined that recovery of $27,940.99 of the overpayment from the
amount remaining on a schedule award owed to appellant would not cause any hardship.
Moreover, appellant indicated he was not appealing the Office’s decision to reduce his
overpayment by using the amount remaining on his schedule award. The Office did not abuse its
discretion by using the $27,940.99 owed appellant on his schedule award to reduce the amount
of his overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of $41,114.56 for the period
April 17, 2005 through July 8, 2006, when the Office paid him at an incorrect pay rate, and that
he was without fault in the creation of the overpayment. The Board also finds that the Office
properly denied waiver of the recovery of the overpayment and properly recovered a portion of
the overpayment by offsetting the amount remaining on the schedule award appellant was
entitled to.

18

In cases where the claimant is not at fault and may be entitled to waiver, the Board has held that the Office’s
offset practice precludes the proper consideration of waiver of the entire amount of the overpayment. Diana L.
Booth, 52 ECAB 370, 373 (2001) (finding that the Office’s offset practice denied administrative due process rights
with respect the amount offset); Michael A. Grossman, 51 ECAB 673, 678 (2000). In other cases, if a sufficiently
large lump-sum payment of compensation is due for a single period of past entitlement, the debt should be recovered
in full by a single deduction from compensation owed. Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Debt Liquidation, Chapter 6.0300.8 (May 2004). But the lump-sum payment due appellant in this
case was not sufficiently large to allow recovery of the overpayment in full by a single deduction.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2006 is affirmed.
Issued: June 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

